Citation Nr: 0031724	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected major affective disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of fracture of the nose with impaired 
breathing, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected loss of smell, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in June 1999.  



REMAND

The veteran has asserted that his service-connected major 
affective disorder is more severe than reflected in the 
current 30 percent disability rating.  He also claims that he 
is entitled to a TDIU since disability due to his service-
connected disorders renders him unemployable. 

A careful review of the record shows inconsistent and 
incomplete findings with regard to the current severity of 
the veteran's service-connected psychiatric disorder.  On a 
February 1999 VA progress note from the mental health clinic, 
the veteran's recurrent major depression was described as 
moderate to moderate-severe in nature with psychosis.  

On VA examination in February 1999, it was noted that the 52-
year-old veteran had not worked since 1987 and that the 
veteran suffered from audio hallucinations and ideas of 
persecution.  

On his most recent VA examination in September 1999, the 
examiner indicated that the veteran did not have 
hallucinations.  This physician reported that the veteran's 
major affective disorder was recurrent depression, which 
appeared to be of a moderate extent.  She also indicated that 
the veteran's psychiatric problems have interfered with him 
socially as well as industrially on an occasional basis.  The 
psychiatric examiner assigned the veteran a score of 60 on 
the Global Assessment of Functioning (GAF) scale.  

In light of the inconsistent findings regarding the 
disability due to the service-connected psychiatric disorder, 
the conflict regarding the presence or absence of 
hallucinations, and the lack of specificity as to the extent 
to which the veteran's psychiatric disorder has contributed 
to his unemployment since 1987, the case must be remanded for 
additional development.  

Additionally, since the veteran's claim for a TDIU is 
inextricably intertwined with his claim for an increased 
rating for his service-connected major affective disorder, 
both issues must be addressed together on remand.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).  

On remand, the veteran should be afforded a VA psychiatric 
examination to determine the nature and severity of his 
service-connected psychiatric disorder.  Prior to the 
examination, the examiner should review the veteran's claims 
file including the July 1999 Statement of the Case which 
contains a copy of the criteria used in rating psychiatric 
disorders.  The examiner should be asked to provide medical 
findings regarding the severity of the veteran's condition in 
terms consistent with the rating criteria.  During the 
evaluation on remand, the examiner should specifically be 
asked to comment as to whether any symptoms resulting from 
service-connected disability render the veteran unemployable.  

Moreover, a review of the file also indicates that additional 
relevant clinical evidence may be available.  Noted in this 
regard is the lack of any medical records of treatment for 
the veteran's psychiatric problems since September 1999.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment for review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

With regard to the veteran's claims for increased ratings for 
his service-connected tinnitus, residuals of fracture of the 
nose with impaired breathing, loss of smell, and bilateral 
hearing loss, the Board finds that further development is 
required prior to appellate handling of these matters.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to substantiate 
his claims, affording the veteran the duty to assist in 
obtaining records and affording the veteran a medical 
examination necessary to make a decision on the claims.  

The RO also should obtain and associate with the claims 
folder any pertinent outstanding medical records identified.  
The Board emphasizes the importance of obtaining RO records, 
since such records are deemed constructively of record, 
whether they are physically in the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Such records may also contain 
diagnostic studies or clinical findings that may be relevant 
to the disposition of this claim, and, hence, are needed to 
complete the record.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for TDIU and increased ratings for his 
service-connected disorders.  The veteran 
should also be requested to identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disorders since 
September 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiners 
should provide medical findings in terms 
consistent with the criteria for rating 
psychiatric disorders.  Moreover, the 
psychiatrist must identify the frequency 
and severity of all findings associated 
with the psychiatric disorder, as well as 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  In this regard, the examiner 
should elicit from the veteran and record 
a full social and industrial history.  
Finally, commentary concerning the 
presence or absence of suicidal and/or 
homicidal ideation, obsessional rituals, 
and/or any disorientation would be of 
great value to the Board.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the RO should schedule the 
veteran for VA examinations to determine 
the current severity of his service-
connected tinnitus, bilateral hearing 
loss, residuals of fracture of the nose 
with impaired breathing and loss of 
sense.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Each examiner should elicit from the 
veteran and record a complete medical 
history regarding the service-connected 
disorders.  The examiners should identify 
all of the manifestations attributable to 
the service-connected disorders and 
comment on the degree of industrial 
inadaptability referable thereto.  

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claims 
in light of any evidence submitted since 
the last Supplemental Statement of the 
Case in January 2000.  Due consideration 
should be given to all pertinent Court 
decisions, laws and regulations, 
including the newly enacted legislation 
as noted above.  Specifically, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 9 -


